Citation Nr: 9900924	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-27 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from October 1966 to June 
1972.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 10 percent disability evaluation.  In 
August 1997, the RO issued a rating action which increased 
the evaluation assigned to the service-connected PTSD to 50 
percent.  In August 1998, the RO denied entitlement to 
individual unemployability.

The veteran contends, in essence, that his service-connected 
PTSD is more disabling then the current disability evaluation 
would suggest.  He states that he suffers from insomnia, 
frequent nightmares, depression, and irritability.  He 
indicated that he was quick to anger, but had difficulty 
expressing other emotions.  He also indicated that he 
disliked crowds and enclosed spaces.  Finally, he stated that 
his service-connected disabilities have rendered him 
unemployable.  Therefore, he believes that his claims should 
be granted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as all pertinent treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran was last 
examined by a VA psychiatrist in February 1997.  Since that 
time, the veteran had sought additional treatment.  However, 
the RO never attempted to re-examine the veteran in order to 
ascertain whether his condition had deteriorated.  It is 
found that another VA examination would provide a more 
accurate picture of the degree of severity of his current 
disability.

Furthermore, the veteran has asserted that his service-
connected disorders, primarily his PTSD, have rendered him 
unemployable.  However, there is no VA opinion of record as 
to the effect that his service-connected disabilities have 
upon his ability to work.  See Friscia v. Brown, 7 Vet. App. 
294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).

It is also found that a field investigation and a social and 
industrial survey would be helpful with this case.  These 
studies would aid in evaluating the extent to which his 
service-connected disabilities alone affect his day-to-day 
functioning, and would assist in determining his ability to 
function in social and industrial settings.

The veterans representative, in August 1997, has also 
requested that all available treatment records be obtained.  
The latest clinical records in the file date from June 1997, 
despite indications in the record that he had sought 
treatment after this date.  It is also found that the RO 
should ascertain whether there are any available VA 
outpatient records prior to a final determination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release of records 
held by Apogee.  Once this release has 
been returned, the RO should contact 
Emanuel Martinez, M.D., Apogee, 1543 
Kingsley Ave., # 14, Orange Park, Florida 
32073, and request that he provide copies 
of the veterans treatment records 
developed between June 1997 and the 
present.

2.  The RO should contact the 
Jacksonville, Florida, VA Medical Center 
and request copies of all treatment 
records pertaining to the veteran.

3.  A field investigation should be 
undertaken with particular reference to 
the veterans social and industrial 
adjustment over the past several years in 
the community where he resides.  Contact 
should be made with disinterested 
persons, neighbors, prior employers, 
former co-workers, tradespeople and 
others who may have knowledge of the 
veterans social and industrial 
adjustment.  The record indicates that 
the veteran last worked for the City of 
Jacksonville, Victim Services as a crisis 
counselor.  Any former employers 
contacted should be asked to provide 
information as to absences from work and 
the reasons therefor (if known).  
Information should be obtained as to 
whether or not persons contacted have 
observed the appellant to manifest signs 
or symptoms of illness (particularly of 
PTSD), disease, defect, abnormality or 
misconduct (such as alcoholism or drug 
abuse).  In connection with these 
observations, a detailed account of the 
facts observed and the dates of 
observation should be recorded.

4.  The RO should afford the veteran 
complete VA psychiatric and nose 
examinations by qualified physicians in 
order to fully assess the current nature 
and degree of severity of the service-
connected PTSD and deviated septum 
residuals.  The psychiatric examiner 
should, to the extent possible, 
differentiate between the symptoms of the 
service-connected PTSD and the symptoms 
of any other diagnosable psychiatric 
disorders.  All indicated special studies 
deemed necessary, to include, but not 
limited to psychological studies, should 
be accomplished.  As part of the 
psychiatric examination, the veteran 
should also be provided a social and 
industrial survey by a qualified social 
worker in order to determine the degree 
of work impairment caused by his service-
connected disorders, particularly his 
PTSD.  The examiners must render a joint 
opinion as to the effect that these 
service-connected disorders have upon the 
veterans ability to work.  The claims 
folder must be made available to the 
examiners prior to the examinations so 
that the veterans entire history can be 
taken into consideration, and the 
examiners are asked to indicate in the 
examination reports that the claims file 
was reviewed.  The examiners should also 
include a complete rationale for all 
opinions expressed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
